DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The applicant’s amendments to the drawings, filed 07/13/2022, overcome the drawing objections raised in the Non-Final rejection dated 05/05/2022 therefore the objections have been withdrawn and the drawings are accepted.

Applicant’s arguments, see pp. 11-12, filed 07/13/2022, with respect to claim 38 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claim 38 has been withdrawn. 

Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. On pp. 10 of the response the applicant argues that “lifting structure” does not invoke 35 U.S.C 112(f) and that the term should be interpreted using Broadest Reasonable Interpretation (BRI). The examiner respectfully disagrees. The test for invocation of 35 U.S.C 112(f) requires three prongs: 
“(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and  
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.” [MPEP §2181.I].	
	§2181.A further states that “[t]he following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation”
	In this case “structure”, being as equally non-specific as “mechanism, module, device, [or] component”, can fairly be interpreted as a generic placeholder. Furthermore “lifting structure” is modified by functional language and not modified by sufficient structure to perform the claimed function, therefore the claim can fairly be interpreted under 112(f). 
	On pp. 14-15 the applicant argues that the 35 U.S.C 112(b) rejection of claim 38 is inappropriate because “even assuming arguendo that the claimed “lifting structure” in claim 38 is construed broadly, and/or construed under 35 U.S.C. § 112, 6th para., one of ordinary skill in the art could reasonably ascertain the scope of the claim including a lifting structure that enables the support 20 to move up and down, such that when the gas cooktop 1 is disabled, the support 20 returns to the first working position where the support surface 21 of the support 20 is parallel to the panel of the gas cooktop, and subsequently, by using the lifting structure, the support 20 is lowered to a position where the support surface 21 is basically flush with the panel of the gas cooktop. In this way, after the gas cooktop is disabled, the entire gas cooktop may be a flat entirety that smoothly extends on the panel, other than the operating knob. See, e.g., para. [0045]” [pp. 14-15 of the remarks]; however, as stated in the Office Action the specification merely restates the function of the lifting structure is more detail than the claims however does not provide any details regarding the structure that performs the function. MPEP §2181.III states that “[a] rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph may be appropriate…when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function”; therefore, based on the rejection of claim 38 under 35 U.S.C 112(b) is maintained.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “automatic detection apparatus” in claims 23 and 32
“a lifting structure” in claim 38
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification filed on 12/05/2019, discloses in paragraph 0020…
“[0020] In a possible implementation, the burner head further includes an automatic detection apparatus, where the automatic detection apparatus is configured to automatically detect a bottom outline of the cooking utensil placed on the burner head, and the burner head is further configured to be automatically located, based on a detection result of the automatic detection apparatus, in a working position that matches the bottom outline of the cooking utensil. For example, the burner head is provided with a retractable rod-shaped substance at a position near a tail end of one support, and is provided with a micro switch. The micro switch is connected to one controller, and the rod-shaped substance does not move with the support. When the cooking utensil is placed on the burner head, if the cooking utensil presses down the rod-shaped substance to trigger the micro switch, if the controller determines that the cooking utensil is a pan according to a signal of the micro switch, the controller controls the burner head to be in the first working position. When the cooking utensil is placed on the burner head, if the micro switch is not triggered, the controller determines that the cooking utensil is a pot. The controller controls the burner head to be in the second working position. Certainly, a person skilled in the art may further figure out more implementations to perform the foregoing determining, for example, using a Hall effect sensor.”
The specification filed on 12/05/2019, discloses in paragraph 0043…
“In an embodiment, the burner head 2 of the burner for the gas cooktop further includes an automatic detection apparatus. The automatic detection apparatus is configured to automatically detect a bottom outline of the cooking utensil placed on the burner head 2, and the burner head 2 is further configured to be automatically located, based on a detection result of the automatic detection apparatus, in a working position that matches the bottom outline of the cooking utensil.”
The specification filed on 12/05/2019, discloses in paragraph 0028…
“[0028] In a possible implementation, the base mechanism further includes a lifting structure that enables the support to move up and down. In this way, the burner head may protrude from the panel by different heights to meet different requirements. If the burner head needs a small amount of secondary air, the height that the burner head protrudes from the panel may be decreased.”
The specification filed on 12/05/2019, discloses in paragraph 0045…
 “[0045] For another example, in another embodiment of the present invention, the base mechanism 10 further includes a lifting structure that enables the support 20 to move up and down. In this way, when the gas cooktop 1 is disabled, the support 20 returns to the first working position. That is, the support 20 returns to a working position where the support surface 21 of the support 20 is parallel to the panel of the gas cooktop. Subsequently, by using the lifting structure, the support is lowered to a position where the support surface 21 is basically flush with the panel of the gas cooktop. In this way, after the gas cooktop is disabled, the entire gas cooktop may be a flat entirety that smoothly extends on the panel, other than the operating knob. Certainly, the operating knob may also be constructed as a removable magnetic knob, or be constructed as a touch unit on the panel. In this way, when in a disabled state, the gas cooktop is presented as a panel that smoothly extends. In this embodiment, the support may be constructed into a shape of a spherical cap, or be constructed into a shape of a remaining part of a cylinder after the cylinder is cut by a plane parallel to an axis of the cylinder.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, claim limitation “lifting structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description discloses that a lifting structure is part of the base mechanism, but there is a lack of sufficient detail in the entirety of the written description to support precisely what the lifting structure is beyond the stated function. Thus, the disclosure is devoid of any substantive structure that performs the function of “lifting structure” in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 25, 34, and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,022,317 B2, hereinafter referred to as Lu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions disclosed by the present application and US 11022317 B2 are obvious variants, such that one of ordinary skill in the art would be able to determine that the same invention is disclosed in the present application and listed patent. 
Regarding claim 16 of the instant application, claim 1 of Lu et al discloses a burner head of a burner for a gas cooktop (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports form a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 16 of the instant application.
Regarding claim 25 of the instant application, claim 1 of Lu et al discloses a burner for a gas cooktop, comprising a burner head (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports define a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 25 of the instant application.
Regarding claim 34 of the instant application, claim 1 of Lu et al discloses a gas cooktop, comprising a burner comprising a burner head (Claim 1, Column 10, line 37) which includes a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports of the burner head a concave surface of the burner head (Claim 1, Column 10, lines 49-51). Thus, claim 1 of Lu et al clearly anticipates claim 34 of the instant application.
Regarding claim 37 of the instant application, claims 1 and 3 of Lu et al disclose the burner of claim 34, further comprising base mechanisms (Claim 3, Column 11, lines 11-13) configured to support the supports in one-to-one correspondence (Claim 1, Column 10, lines 44-45, “separately connected to the linear motion mechanism”, see also Claim 3, lines 15-17), each said base mechanism comprising a rotating shaft (Claim 3, Column 11, lines 15-17) to enable the support to be rotatable (Claim 3, Column 11, lines 15-17)  and to adapt to bottom outlines of different cooking utensils. Although the claims of Lu et al do not explicitly state that the rotating shaft enables the support to adapt to bottom outlines of different cooking utensils, the specification of Lu et al discloses in column 10, lines 22-24 that “The burner head 116 of the gas cooktop can thus switch between a plurality of working positions, and can adapt to pots with different shapes and calibers.” Thus, claims 1 and 3 of Lu et al clearly anticipate claim 37 of the instant application.
Regarding claim 38 of the instant application, claims 1 and 3 of Lu et al disclose the burner of claim 37, wherein the base mechanism comprises a lifting structure (Claim 3, Column 10, lines 66-67, “transmission shaft” connected to the driving portion) configured to move the support up and down (Claim 3, Column 11, lines 4-5, “executing an up and down motion”). Thus, claims 1 and 3 of Lu et al clearly anticipate claim 34 of the instant application.

Allowable Subject Matter

Claims 17-24, 26-33, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762